PER CURIAM:
Vasu D. Arora seeks to appeal an order of the district court purportedly entered in this case on January 9, 2006. The district court docket sheet reflects that there was no order entered by the district court in this case on or around that date.* Be*323cause there is no order — much less a final order or an appealable interlocutory or collateral order — for us to review, we dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED


 We note that Arora's appeal from a January 9, 2006 order entered in Western District of Virginia No. 7:05-cv-00188-JCT, is pending before this court in appeal No. 06-6305.